Smith, C. J.,
(after stating the case). There are no exceptions filed to the referee’s conclusions of law, nor specifically to the ruliñg of the Judge upon any of them, and the appeal consequently brings up no assigned error within the jurisdictional power of this Court, which has so often been said, and is so well understood, as not to require any citation of authority in support of the proposition.
The last exception is in reference to matters, so far as we can see, wholly immaterial to the issues now before the Court, and if they had been, the Judge should have ordered a recommittal, in order that the omitted testimony be also reported, or a special direction to the referee to report it without a recommittal.
There is no error, and the judgment must be affirmed, with such change of terms as the delay resulting from the appeal has produced.
No error. Affirmed.